Citation Nr: 0315103	
Decision Date: 07/08/03    Archive Date: 07/17/03

DOCKET NO.  01-02 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD), assigned a 30 percent evaluation from 
November 1999 and from 50 percent from January 2001.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from August 1963 to September 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Phoenix Regional Office (RO), which 
granted service connection for PTSD and assigned as 
evaluation of 30 percent effective November 30, 1999.  In his 
December 2000 notice of disagreement, the veteran contested 
the initial rating.  By January 2001 supplemental statement 
of the case, the RO granted an evaluation of 50 percent for 
the veteran's PTSD.  Subsequently, a 100 percent rating was 
assigned from May 2001.  Although each increase represents a 
grant of benefits, a decision awarding a higher rating, but 
less that the maximum available benefit does not abrogate the 
pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, this matter continues before the Board.

In November 2001, the veteran filed a claim for a total 
disability rating based on individual unemployability (TDIU).  
In light of the increase to a 100 percent schedular 
evaluation, effective from May 2001, the issue of TDIU is 
moot.  


REMAND

In November 2002, the Board sent a letter to the veteran 
informing him of certain provisions of the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA).  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The Board sent the VCAA letter to 
the veteran under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
recently invalidated by the United States Court of Appeals 
for the Federal Circuit.  Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Because the regulatory provision 
that permitted the Board to provide such notice, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), was invalidated, a remand to the RO 
is required in order to correct this deficiency.  Id.

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following development:

The RO should review the record and send 
an appropriate letter to the veteran to 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
and implementing regulations, now 
codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  The RO should 
also advise the veteran of the evidence 
necessary to substantiate his claims for 
increased initial ratings prior to May 
2001, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

After completion of the above and any additional development 
deemed necessary by the RO, the RO should review the expanded 
record.  If the benefit sought is not granted in full, the 
veteran and his representative should be furnished an 
appropriate supplemental statement of the case and be 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



